DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ward.1
With respect to claim 1, the following analysis applies.
Overview of Ward
Ward discloses an industrial procedure a first step of pre-hydrolyzing sludge. (Ward Abstract; ¶ 56.) The pre-hydrolysis step can include drying (i.e., thermal hydrolysis).  (Id. ¶¶ 58, 65.) The initial solids content can be 10% or more. (Id. ¶¶ 59, 91.) As such, the concept of a high solids biosolids cake having an initial biosolids content within the range of 10% or more is considered to be within the teaching of the reference. (See id. (describing an “undiluted cake”)) Moving along, Ward’s procedure also includes a second step of alkali-treating the partially dried mass. (Ward ¶ 61.) Here, the mass is rehydrated: using an alkaline hydrolysis agent. (Id.; see also ¶ 8 (describing “insertion of ions of water”).) Ward contemplates evaluating viscosity and render sludge pumpable: so it can be spread on farm fields. (Ward ¶ 133; clm. 45.)
Claim elements not expressly taught or suggested by Ward
Ward does not appear to expressly specify: (1) the claimed initial biosolids content; (2) producing an organic liquid fertilizer; (3) a step (a) wherein the biosolids content is increased by more than 5% w/w; (4) that its rehydrated mass has a biosolids content greater than 18% w/w; and (5) that the viscosity of the rehydrated mass, specifically, is evaluated to determine if said mass is pumpable.
Initial biosolids content
As conveyed above, Ward teaches that its initial solids content can be 10% or more. (Ward ¶¶ 59, 91.) Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Notably the claimed range falls within Ward’s disclosed range. Thus in accordance with MPEP § 2144.05(I), it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use one or more values within the claimed initial solids contents—especially since Ward suggests that such values were suitable for its invention.
Increasing biosolids content by more than 5% w/w
Ward discloses using temperatures above the boiling point of water. (See, e.g., Ward ¶¶ 73, 91.) As such, removing water from the sludge is considered to be within the teaching of the reference. Ward further discloses that hydrolysis is effective to break the bonds of long-chain organic molecules and that rate and extent of hydrolysis depend on the temperature and incubation time. (Id. ¶ 114.)
Previously it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). It has also been held that “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the temperature (and thus the resulting biosolids content) during pre-hydrolysis, in order to enhance the breaking of bonds of long-chain organic molecules. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
Rehydrated mass having a biosolids content greater than 18% w/w
Ward suggests that its second step can be accomplished using biosolids contents of 24%. (Ward ¶ 91.) Furthermore, Ward suggests that the concentration of biosolids had no affect on its second step. (Id. ¶¶ 92–93.)
As conveyed above, previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). It has also been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). With these holdings in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to rehydrate Ward’s mass to a biosolids content of greater than 18% w/w: (1) since Ward suggests that rehydration can occur using 24% biosolids; and (2) in order to yield the predictable result of providing hydrolysis, as suggested by Ward.
Evaluating viscosity; organic liquid fertilizer
As conveyed above, Ward contemplates evaluating viscosity and render sludge pumpable: so it can be spread on farm fields. (Ward ¶ 133; clm. 45.) With this finding in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to evaluate viscosity in the manner claimed, in order to yield the predictable result of rendering sludge pumpable so that it can be spread on, inter alia, farm fields.
Response to Remarks
Applicant’s remarks are respectfully acknowledged but are moot in view of the new grounds of rejection supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2016/0362323 A1, published December 15, 2016 (“Ward”).